Execution Version




Date Executive First Received this Agreement: April 24, 2008



Separation and General Release Agreement




     This Separation and General Release Agreement (the “Agreement”) is made as
of this 9th day of May, 2008 by and among Fuel Systems Solutions, Inc. (referred
to throughout this Agreement as the “Company”) and Thomas M. Costales
(“Executive,” and together with the Company, the “Parties”).

     WHEREAS, Executive has been employed by the Company as an “at will”
employee under terms set forth in that certain “Employment Offer Letter” dated
May 12, 2005 (the “Executive Employment Letter”); and

     WHEREAS, Executive’s employment with the Company has ended by agreement of
the Parties (the “Separation”) effective as of May 9, 2008 (the “Separation
Date”); and

     WHEREAS, the Parties’ rights and obligations with respect to Executive’s
equity interests in the Company are set forth in the Fuel Systems Solutions,
Inc. Restricted Stock Agreement referenced in Exhibit A (the “Equity Plans”);
and

     WHEREAS, the Parties’ rights and obligations with respect to certain
amounts contributed under the Company’s 401(k) Plan are referenced on Exhibit A
(the “401(k) Plan”); and

     WHEREAS, the Parties’ rights and obligations with respect to certain
amounts of deferred compensation of the Executive are set forth in the
Nonqualified Deferred Compensation Plan Basic Plan Document and Adoption
Agreement referenced in Exhibit A (the “Deferred Compensation Plan” and together
with the 401(k) Plan and the Equity Plans, the “Plans”); and

     WHEREAS, the Parties desire to enter into this Agreement in order to set
forth the definitive rights and obligations of the Parties in connection with
the Separation.

     NOW, THEREFORE, in consideration of the mutual covenants, commitments and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Parties intending
to be legally bound hereby agree as follows:

     1. Acknowledgment of Separation. The Parties acknowledge and agree that the
Separation is effective as of May 9, 2008.

     2. Resignation of Office. Effective as of the Separation Date, Executive
voluntarily resigns his position as Chief Financial Officer of the Company, and
from any and all other offices or board positions which he holds at the Company
or any of its subsidiaries.

     3. Executive’s Acknowledgment of Consideration. Executive specifically
acknowledges and agrees that certain of the obligations created and payments
made to him by

K&E 12727842.9

--------------------------------------------------------------------------------



Execution Version




the Company under this Agreement are promises and payments to which he is not
otherwise entitled under any law or contract.

4.      Payments Upon and After the Separation.     (a) Final Pay. Within 72
hours following the Separation Date as  

required by law, Executive shall receive a lump sum payment of all
then-outstanding final wages and accrued unused vacation, minus applicable
federal, state and local tax withholdings, for services performed for the
Company through and including the Separation Date.

     (b) Severance Benefits. Upon the effectuation of this Agreement as required
by Section 15 hereof, Executive (his heirs or assigns) shall become entitled to
receive the severance benefits described below in Sections 4(b)(i) through
4(b)(iv) (the “Severance Benefits”). The payment or provision of such benefits
by the Company shall not represent any admission or concession by the Company
that such benefits are owed to Executive under any agreement or obligation that
might be asserted by or on behalf of Executive:

     (i) Severance Pay. Upon the effectuation of this Agreement as required by
Section 15 hereof, the Company shall pay severance to the Executive in the lump
sum total $335,000, subject to all applicable tax and other withholdings.

     (ii) COBRA and COBRA Premium Payments. Effective as of the Separation Date,
as required by the continuation coverage provisions of Section 4980B of the U.
S. Internal Revenue Code of 1986, as amended (the “Code”), Executive shall be
offered the opportunity to elect continuation coverage under the group medical
plan(s) of the Company

(“COBRA coverage”). The Company shall provide Executive with the appropriate
COBRA coverage notice and election form for this purpose. If he elects COBRA
coverage, the Company shall pay 100% of Executive’s (and his permitted
dependents’) health insurance premiums under COBRA plus any administrative fee,
for up to six months following the Separation Date; provided, however, that
Executive shall notify the Company within two weeks of any change in his
circumstances that would warrant discontinuation of his COBRA coverage and
benefits (including but not limited to Executive’s receipt of group medical
benefits from any other employer). The existence and duration of Executive’s
rights and/or the COBRA rights of any of Executive’s eligible dependents shall
be determined in accordance with Section 4980B of the Code.

     (iii) Acceleration of Benefits. Executive shall be entitled to the
acceleration of his benefits under the Equity Plans, in each case as set forth
on Exhibit A.

     (iv) Legal Fees. The Company shall reimburse Executive for legal fees
actually incurred and documented in connection with the negotiation of this
Agreement, up to a maximum of $10,000.

5.      Confidential Information; Non-Solicitation.     (a) Confidential
Information. Executive acknowledges that the  

information, observations and data obtained by him concerning the business and
affairs of the Company during the course of his employment with the Company, or
that may be obtained in



2




K&E 12727842.9

--------------------------------------------------------------------------------



Execution Version




connection with his assistance and cooperation with the Company as set forth in
Section 11 of this Agreement, is the property of the Company. For purposes of
this Agreement, “Confidential Information” is defined to mean any and all
information, in any form or medium, written or oral, concerning or relating to
the Company and any of its direct or indirect subsidiaries or joint ventures
(whether prepared by the Company or otherwise, and irrespective of the form or
means of communication and whether it is labeled or otherwise identified as
confidential), including without limitation all oral and written information
relating to financial statements, projections, evaluations, plans, programs,
customers, suppliers, facilities, equipment and other assets, products,
processes, manufacturing, marketing, research and development, market data,
trade secrets, know-how, patent applications that have not been published,
technology and other confidential information and intellectual property of the
Company or any direct or indirect subsidiaries or joint ventures. Executive
agrees that he will not, directly, willfully or negligently disclose to any
unauthorized person or use for his own account any Confidential Information
without the Company’s written consent, unless, and to the extent, that (i) the
aforementioned matters become generally known to and available for use by the
public other than as a result of the Executive’s acts or omissions to act, or
(ii) he is required to do so by order of a court of competent jurisdiction (by
subpoena or similar process), in which event Executive shall reasonably
cooperate with the Company in connection with any action by the Company to limit
or suppress such disclosure. Executive represents, warrants and covenants that
at no time prior to or contemporaneous with his execution of this Agreement has
he, directly, willfully or negligently disclosed Confidential Information to any
unauthorized person or used such Confidential Information for his own purposes
or benefit. Executive acknowledges his understanding of his Employee Invention
and Confidential Information Agreement executed January 16, 2006 and of the
Company's No Harassment/Discrimination Policy confirmed January 16, 2006.

     (b) Non-Solicitation. Executive acknowledges that the employees of the
Company and its subsidiaries are a key component to the success of the Company
and that the preservation of the employee base of the Company and its
subsidiaries is critical to, among other things, the prospects of the Company.
Consequently, Executive has agreed to the following non-solicitation and
non-hire provisions. Executive agrees that, for a period of two years from the
date hereof, he shall not (A) solicit any individual who is an employee of the
Company or any of its subsidiaries (as of the date hereof or at any time
hereafter) to leave his or her employment with the Company or any of its
subsidiaries or (B) hire or otherwise engage any individual who is an employee
of the Company or any of its subsidiaries (as of the date hereof or at any time
hereafter).

6.      General Release and Waiver.     (a) General Mutual Release. Executive,
for and on behalf of himself  

and each of his heirs, executors, administrators, personal representatives,
successors and assigns, to the maximum extent permitted by law, hereby
acknowledges full and complete satisfaction of and fully and forever releases,
acquits and discharges the Company, together with its subsidiaries and
affiliates, and each of their respective past and present direct and indirect
stockholders, directors, members, partners, officers, employees, attorneys,
agents and representatives, and their heirs, executors, administrators, personal
representatives, successors and assigns (collectively, the “Releasees”), from
any and all claims, demands, suits, causes of action, liabilities,



3




K&E 12727842.9

--------------------------------------------------------------------------------



Execution Version




obligations, judgments, orders, debts, liens, contracts, agreements, covenants
and causes of action of every kind and nature, whether known or unknown,
suspected or unsuspected, concealed or hidden, vested or contingent, in law or
equity, existing by statute, common law, contract or otherwise, which have
existed, may exist or do exist, that relate in any way to his employment with
the Company, through and including the execution and delivery by Executive of
this Agreement (but not including the Company’s performance under this
Agreement), including, without limitation, any of the foregoing arising out of
or in any way related to or based upon:

     (i) Executive’s application for and employment with the Company, his being
an officer or employee of the Company, or the Separation;

     (ii) any and all claims in tort or contract, and any and all claims
alleging breach of an express or implied, or oral or written, contract, policy
manual or employee handbook;

     (iii) any alleged misrepresentation, defamation, interference with
contract, intentional or negligent infliction of emotional distress, sexual
harassment, negligence or wrongful discharge; or

     (iv) any federal, state or local statute, ordinance or regulation,
including but not limited to the Age Discrimination in Employment Act of 1987,
as amended.

     (v) Limitation on Waiver. Notwithstanding the foregoing, the Company
acknowledges and agrees that Executive is not waiving his right to file for
unemployment (which the Company will not contest), seek indemnification from the
Company pursuant to Section 8 hereunder, or file any claim based on events or
circumstances occurring after his execution of this Agreement.

     (vi) Mutuality. The Company, for and on behalf of itself and each of its
Releasees, to the maximum extent permitted by law, hereby fully and forever
releases, acquits and discharges Executive from any and all claims, demands,
suits, causes of action, liabilities, obligations, judgments, orders, debts,
liens, contracts, agreements, covenants and causes of action of every kind and
nature, whether known or unknown, suspected or unsuspected, concealed or hidden,
vested or contingent, in law or equity, existing by statute, common law,
contract or otherwise, which have existed, may exist or do exist, that relate in
any way to his employment with the Company, through and including the execution
and delivery by Executive of this Agreement (but not including Executive’s
performance under this Agreement), including, without limitation, any of the
foregoing arising out of or in any way related to or based upon: (A) the
Separation; (B) any and all claims in tort or contract, and any and all claims
alleging breach of an express or implied, or oral or written, contract; (C) any
alleged misrepresentation, defamation or interference with contract; or, (D) any
federal, state or local statute, ordinance or regulation.

     (b) Acknowledgment of Waiver; Disclaimer of Benefits. Executive
acknowledges and agrees that he is waiving all rights to sue or obtain
equitable, remedial or punitive relief from any or all Releasees of any kind
whatsoever, including, without limitation,



4




K&E 12727842.9

--------------------------------------------------------------------------------



Execution Version




reinstatement, back pay, front pay, attorneys’ fees and any form of injunctive
relief.

Notwithstanding the foregoing, Executive further acknowledges that he is not
waiving and is not being required to waive any right that cannot be waived by
law, including the right to file a charge or participate in an administrative
investigation or proceeding; provided, however, that Executive disclaims and
waives any right to share or participate in any monetary award resulting from
the prosecution of any such charge or investigation.

     (c) Effect of Release and Waiver. Each of the Parties understands and
intends that this Section 6 constitutes a general release of all claims except
as otherwise provided in Section 6(a) and (b) above, and that no reference
therein to a specific form of claim, statute or type of relief is intended to
limit the scope of such general release and waiver.

     (d) Waiver of Unknown Claims. Each Party expressly waives all rights
afforded by any statute which limits the effect of a release with respect to
unknown claims. Each Party understands the significance of his or its release of
unknown claims and his or its waiver of statutory protection against a release
of unknown claims and accordingly, each Party expressly waives any and all
rights and benefits under Section 1542 of the California Civil Code, which
states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

7. Executive’s Representations and Covenants Regarding Actions.

Executive represents, warrants and covenants to each of the Releasees that at no
time prior to or contemporaneous with his execution of this Agreement has he
knowingly engaged in any wrongful conduct against, on behalf of or as the
representative or agent of the Company. Executive further represents, warrants
and covenants to each of the Releasees that at no time prior to or
contemporaneous with his execution of this Agreement has he filed or caused or
knowingly permitted the filing or maintenance, in any state, federal or foreign
court, or before any local, state, federal or foreign administrative agency or
other tribunal, any charge, claim or action of any kind, nature and character
whatsoever (“Claim”), known or unknown, suspected or unsuspected, which he may
now have or has ever had against the Releasees which is based in whole or in
part on any matter referred to in Section 6(a) above; and, subject to the
Company’s performance under this Agreement, to the maximum extent permitted by
law Executive is prohibited from filing or maintaining, or causing or knowingly
permitting the filing or maintaining, of any such Claim in any such forum.
Executive hereby grants the Company his perpetual and irrevocable power of
attorney with full right, power and authority to take all actions necessary to
dismiss or discharge any such Claim. Executive further covenants and agrees that
he will not encourage any person or entity, including but not limited to any
current or former employee, officer, director or stockholder of the Company, to
institute any Claim against the Releasees or any of them, and that except as
expressly permitted by law or administrative policy or as required by legally
enforceable order he will not aid or assist any such person or entity in
prosecuting such Claim.



5




K&E 12727842.9

--------------------------------------------------------------------------------



Execution Version




     8. Indemnification of Executive. The Company acknowledges its continuing
obligation to indemnify Executive under California Labor Code Section 2802, the
Company’s Bylaws in connection with his employment with the Company, and any
applicable Directors and Officers liability insurance plan or policy.

9.      No Disparaging Remarks; Employment References.     (a) By Executive.
Executive hereby covenants to each of the Releasees  

and agrees that he shall not, directly or indirectly, make or solicit or
encourage others to make or solicit any disparaging remarks concerning the
Releasees, or any of their products, services, businesses, reputation, goodwill
or activities.

     (b) By the Company. The Company hereby covenants that its officers and
directors (while serving in such capacities) will not, directly or indirectly,
make or solicit, or encourage others to make or solicit, any disparaging remarks
concerning Executive. The Company will direct all requests for employment
verification or reference concerning Executive only to its Director of Human
Resources, and such person (or his or her designee) will provide the inquiring
party only with Executive’s dates of employment and job title, and will further
state that this is in accordance with the Company’s policy.

     10. No Conflict of Interest. Executive hereby covenants and agrees that he
shall not incur any obligation or commitment that would be in conflict with his
obligations under Sections 5, 6 or 9 of this Agreement or which could cause any
of his representations or warranties in Section 7 to be untrue or inaccurate.

11.      Assistance, Cooperation, Future Litigation.     (a) Executive’s
Business Assistance and Cooperation. Executive shall  

make himself reasonably available to assist and cooperate with the Company in
connection with any internal and/or independent review of the Company’s
financial policies, procedures and activities in respect of all periods during
which Executive was employed by the Company. Except as set forth in Section
11(b) below, to the extent that Executive provides any services to the Company
following the Separation Date, the Company shall pay Executive for such
assistance and cooperation a consulting fee at the rate of $200 per hour. Any
travel time shall be compensated at 50% of this hourly rate unless Executive is
actively working during such travel time.

     (b) Executive’s Litigation Assistance and Cooperation. Executive
acknowledges and affirms his understanding that he may be a witness in
litigation, arbitrations, government or other administrative proceedings
involving the Company, and/or the other Releasees. Executive hereby covenants
and agrees to testify truthfully in any and all such litigation, arbitrations,
government or administrative proceedings. Executive further covenants and
agrees, upon prior notice, to make himself reasonably available to and otherwise
reasonably assist and cooperate with the Company and/or such other Releasees and
with its or their respective attorneys and advisors in connection with any such
litigation or administrative proceeding. Executive shall not be compensated for
any of his time spent testifying or preparing to testify in any dispute
involving the Company or any Company Releasee in litigation,



6




K&E 12727842.9

--------------------------------------------------------------------------------



Execution Version




arbitration, government or any other administrative proceeding, but otherwise
shall receive consulting fees pursuant to Section 11(a) above. The Company
warrants and represents to Executive that, as of the date of its execution of
this Agreement, it is unaware of any pending or threatened proceeding that would
require his assistance and cooperation as set forth in this Section 11(b). The
Company will promptly notify Executive of any such pending or threatened
proceeding. The Company will make all reasonable efforts to insure that such
assistance and cooperation provided by Executive will not materially interfere
with Executive’s employment and business responsibilities.

     (c) Executive’s Expenses. Executive shall be entitled to reimbursement of
any reasonable, pre-approved out-of-pocket expenses for travel, lodging, meals
and other transportation incurred by him in relation to any cooperation supplied
by Executive as described in this Section 11.

     (d) Executive Litigation. In the event that Executive is sued in connection
with his employment by the Company or is required to provide testimony or
documents in connection with any legal proceeding or investigation related to
his employment with the Company, the Company shall pay for an attorney of
Executive’s choosing to represent him in connection with such matters, provided
that such attorney must be approved by the Company (which approval shall be
based on the qualifications of the attorney and shall not be unreasonably
withheld). The Company shall retain the right to require joint representation of
the Company and Executive in any matter in which both are parties, provided and
so long as the respective interests of the Company and Executive are aligned. If
an attorney selected solely by Executive (at his cost) determines in good faith
after consultation with the Company’s counsel that an actual or potential
conflict exists with respect to such joint representation, then separate counsel
(approved by the Company, which approval shall be based on the qualifications of
the attorney and shall not be unreasonably withheld) shall be selected by
Executive, and the Company shall reimburse Executive for the reasonable fees and
costs generated by such separate representation. The Company shall retain the
right at all times, in its sole discretion, to settle any disputes in which it
is a party.

     12. Confidentiality. Executive understands that the Company will file a
copy of this Agreement with the Securities and Exchange Commission (the “SEC”)
pursuant to the SEC’s rules and regulations. Except as required by law, the
Parties agree that they will not discuss the circumstances of this Agreement
with any employee of the Company; provided, however, that the Company may
disclose the terms and conditions of this Agreement as the Company deems
necessary to its officers, employees, board of directors, insurers, attorneys,
accountants and state and federal tax authorities.

13.      Return of Corporate Property; Conveyance of Information.     (a)
Company Property. Upon his Separation, Executive hereby covenants  

and agrees to immediately return all documents, keys, credit cards (without
further use thereof), and all other items which are the property of the Company
and/or which contain Confidential Information; and, in the case of documents, to
return any and all materials of any kind and in whatever medium evidenced,
including, without limitation, all hard disk drive data, diskettes, microfiche,
photographs, negatives, blueprints, printed materials, tape recordings and
videotapes.



7




K&E 12727842.9

--------------------------------------------------------------------------------



Execution Version




     (b) Information. Executive hereby acknowledges and affirms that he
possesses intellectual information regarding the Company and their businesses,
operations, and customer relationships. In addition to the obligation to turn
over any physical embodiment of such information as defined in the Federal Rules
of Civil Procedure and pursuant to Section 13(a), above, and to keep such
information strictly confidential pursuant to Section 5, above, Executive agrees
to make himself available from time to time at the Company’s request (during
normal business hours and with reasonable prior notice) to discuss and
disseminate such information and to otherwise cooperate with the Company’s
efforts relating thereto.

     14. Remedies. Executive hereby acknowledges and affirms that in the event
of any breach by Executive of any of his covenants, agreements and obligations
hereunder, monetary damages would be inadequate to compensate the Releasees or
any of them.

Accordingly, in addition to other remedies which may be available to the
Releasees hereunder or otherwise at law or in equity, any Releasee shall be
entitled to specifically enforce such covenants, obligations and restrictions
through injunctive and/or equitable relief, in each case without the posting of
any bond or other security with respect thereto. Further, in the event of a
breach by either Party, the breaching Party shall be required to pay all legal
fees and costs in accordance with California Civil Code Section 1717 and other
applicable law. Should any provision hereof be adjudged to any extent invalid by
any tribunal of competent jurisdiction, each provision shall be deemed modified
to the minimum extent necessary to render it enforceable.

     15. Acknowledgment of Voluntary Agreement; ADEA Compliance. Executive
acknowledges that he has entered into this Agreement freely and without
coercion, that he has been advised by the Company to consult with counsel of his
choice, that he has had adequate opportunity to so consult, and that he has been
given all time periods required by law to consider this Agreement, including but
not limited to the 21-day period required by the ADEA. Executive understands
that he may execute this Agreement less than 21 days from its receipt from the
Company, but agrees that such execution will represent his knowing waiver of
such 21-day consideration period. Executive further acknowledges that within the
7-day period following his execution of this Agreement (the “Revocation Period”)
he shall have the unilateral right to revoke this Agreement, and that the
Company’s obligations hereunder shall become effective only upon the expiration
of the Revocation Period without Executive’s revocation hereof. In order to be
effective, notice of Executive’s revocation of this Agreement must be received
by the Company on or before the last day of the Revocation Period.

     16. Complete Agreement; Inconsistencies. This Agreement, including the
Executive Employment Letter and any other documents referenced herein,
constitute the complete and entire agreement and understanding of the Parties
with respect to the subject matter hereof, and supersedes in its entirety any
and all prior understandings, commitments, obligations and/or agreements,
whether written or oral, with respect thereto; it being understood and agreed
that this Agreement and including the mutual covenants, agreements,
acknowledgments and affirmations contained herein, is intended to constitute a
complete settlement and resolution of all matters set forth in Section 6 hereof.



8




K&E 12727842.9

--------------------------------------------------------------------------------



Execution Version




     17. No Strict Construction. The language used in this Agreement shall be
deemed to be the language mutually chosen by the Parties to reflect their mutual
intent, and no doctrine of strict construction shall be applied against any
Party.

     18. Non-Admission. Nothing herein shall be deemed or construed to represent
an admission by the Company or the Releasees of any violation of law or other
wrongdoing with respect to Executive.

     19. Third Party Beneficiaries. The Releasees are intended third-party
beneficiaries of this Agreement, and this Agreement may be enforced by each of
them in accordance with the terms hereof in respect of the rights granted to
such Releasees hereunder. Executive’s heirs or assigns also are intended
third-party beneficiaries with respect to the payments set forth in Section 4 of
this Agreement in the event of Executive’s death, and this Agreement may be
enforced by each of them in accordance with the terms of that Section 4 in
respect of the rights granted to such heirs or assigns therein. Except and to
the extent set forth in the preceding two sentences, this Agreement is not
intended for the benefit of any Person other than the Parties, and no such other
Person shall be deemed to be a third party beneficiary hereof. Without limiting
the generality of the foregoing, it is not the intention of the Company to
establish any policy, procedure, course of dealing or plan of general
application for the benefit of or otherwise in respect of any other employee,
officer, director or stockholder, irrespective of any similarity between any
contract, agreement, commitment or understanding between the Company and such
other employee, officer, director or stockholder, on the one hand, and any
contract, agreement, commitment or understanding between the Company and
Executive, on the other hand, and irrespective of any similarity in facts or
circumstances involving such other employee, officer, director or stockholder,
on the one hand, and the Executive, on the other hand.

     20. Tax Withholdings. Notwithstanding any other provision herein, the
Company shall be entitled to withhold from any amounts otherwise payable
hereunder to Executive any amounts required to be withheld in respect of
federal, state or local taxes.

     21. Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and any future
disputes between the Company and Executive shall be governed by, and construed
in accordance with, the laws of the State of California, without giving effect
to any choice of law or conflict of law rules or provisions that would cause the
application hereto of the laws of any jurisdiction other than the State of
California. In furtherance of the foregoing, the internal law of the State of
California shall control the interpretation and construction of this Agreement,
even though under any other jurisdiction’s choice of law or conflict of law
analysis the substantive law of some other jurisdiction may ordinarily apply.

     22. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall otherwise remain in full force and
effect.

     23. Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed to be an original and all of which taken together
shall constitute



9




K&E 12727842.9

--------------------------------------------------------------------------------



Execution Version




one and the same agreement. It is not necessary that the Company sign this
Agreement for it to become binding upon the Company and Executive.

     24. Successors and Assigns. The Parties’ obligations hereunder shall be
binding upon their successors and assigns. The Parties’ rights and the rights of
the other Releasees shall inure to the benefit of, and be enforceable by, any of
the Parties’ and Releasees’ respective successors and assigns. The Company may
assign all rights and obligations of this Agreement to any successor in interest
to the assets of the Company. In the event that the Company are dissolved, all
obligations of the Company under this Agreement shall be provided for in
accordance with applicable law.

     25. Amendments and Waivers. No amendment to or waiver of this Agreement or
any of its terms shall be binding upon any Party unless consented to in writing
by such Party.

     26. Headings. The headings of the Sections and subsections hereof are for
purposes of convenience only, and shall not be deemed to amend, modify, expand,
limit or in any way affect the meaning of any of the provisions hereof.

     27. Disputes. Subject to the terms of, and any exceptions provided in, this
Agreement, any controversy or claim (including all claims pursuant to common and
statutory law) between Executive and the Company, including without limitation,
all controversies and claims relating to this Agreement or arising out of or
relating to the subject matter of this Agreement, Executive’s employment with
the Company, and/or Executive’s termination or resignation from employment with
the Company, regardless of whether the employment termination or resignation is
voluntary, involuntary, for cause, or not for cause (“Disputes”), will be
resolved exclusively through binding arbitration. The Parties hereto each waive
the right to a jury trial and each waive the right to adjudicate their Disputes
outside the arbitration forum provided for in this Agreement, except as
otherwise provided in this Agreement or required by applicable law. Such
arbitrations will be conducted by and in accordance with the rules of the JAMS
arbitration service (“JAMS”). The arbitration will be held in Santa Ana,
California by a local arbitrator appointed by JAMS, unless Executive and the
Company mutually agree otherwise. Nothing contained in this Section 27 will be
construed to limit or preclude a Party from bringing any action in any court of
competent jurisdiction for injunctive or other provisional relief to compel
another Party to comply with its obligations under this Agreement or any other
agreement between or among the Parties during the pendency of the arbitration
proceedings. The fees and expenses of the arbitrator will be borne by the
Company subject to any rules of the selected arbitration service that permit the
arbitrator in his or her discretion to require any one or more of the Parties to
bear all or any portion of the fees and expenses of the arbitrator; provided,
however, that with respect to claims that, but for this mandatory arbitration
clause, could be brought against the Company under any applicable federal or
state labor or employment law (“Employment Law”), the arbitrator will be granted
and will be required to exercise all discretion belonging to a court of
competent jurisdiction under such Employment Law to decide the Dispute, whether
such discretion relates to the provision of discovery, the award of any remedies
or penalties, or otherwise. As to Disputes not relating to Employment Laws, the
arbitrator will have the authority to award any remedy or relief that a Court of
the State of California could order or grant. The decision and award of the
arbitrator will be in



10




K&E 12727842.9

--------------------------------------------------------------------------------



Execution Version




writing and copies thereof will be delivered to each Party. The decision and
award of the arbitrator will be binding on all Parties. In rendering such
decision and award, the arbitrator will not add to, subtract from or otherwise
modify the provisions of this Agreement. Either Party to the arbitration may
seek to have the ruling of the arbitrator entered in any court having
jurisdiction thereof. Each Party agrees that it will not file suit, motion,
petition or otherwise commence any legal action or proceeding for any matter
which is required to be submitted to arbitration as contemplated herein except
in connection with the enforcement of an award rendered by an arbitrator and
except to seek the issuance of an injunction or temporary restraining order
pending a final determination by the arbitrator. Upon the entry of any order
dismissing or staying any action or proceeding filed contrary to the preceding
sentence, the Party which filed such action or proceeding will promptly pay to
the other Party the reasonable attorney’s fees, costs and expenses incurred by
such other Party prior to the entry of such order. Both during and after the
entire arbitration process as contemplated herein, the arbitration itself and
information and discovery disclosed in the arbitration process (“Arbitration
Information”) shall be maintained in strictest confidence by the Parties and
their counsel and by the authorized Party to whom Arbitration Information is
disclosed. Arbitration Information may be used, possessed, and disclosed only as
allowed in this Agreement, and only for the purposes of arbitration and related
proceedings pursuant to this Agreement, and for no other purpose whatsoever.
Accordingly, without limitation, Arbitration Information may not be disclosed:
(1) to any judicial, governmental, regulatory, administrative, arbitral,
corporate, or other entity not administering arbitration under this Agreement;
(2) to any member of the general public; or (3) to the media; provided, however,
that Arbitration Information may be disclosed to (A) the arbitration Parties and
their respective advisors, consultants and experts (and such Parties’ authorized
employees and agents); (B) the arbitrator and arbitration administrator (and
their authorized staffs); (C) fact witnesses reasonably expected to offer
relevant evidence in an arbitration proceeding, and (D) a court of competent
jurisdiction in an action to enforce arbitration or an arbitration order under
this Agreement, or as otherwise ordered by a court of competent jurisdiction.
The arbitrator shall, upon request, issue all prescriptive orders as may be
required to enforce and maintain this covenant of confidentiality during the
course of the arbitration and after the conclusion of same so that the result
and underlying data, information, materials, and other evidence are forever
withheld from public dissemination with the exception of its subpoena by a court
of competent jurisdiction in an unrelated proceeding brought by a third party.
The consideration for this Agreement includes the Parties’ mutual agreement to
arbitrate their Disputes. This Section 27 shall be construed and enforced under
the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq.



* *






*






11




K&E 12727842.9

--------------------------------------------------------------------------------



Execution Version




     IN WITNESS WHEREOF, the Parties have executed this Separation and General
Release Agreement effective as of the date of the first signature affixed below
or as otherwise provided in this Agreement.



READ CAREFULLY BEFORE SIGNING




I have read this Separation and General Release Agreement and have had the
opportunity to consult legal counsel prior to my signing of this Agreement. I
understand that by executing this Agreement I will relinquish any right or
demand I may have against the Releasees or any of them.

DATED:__May 9, 2008_______________                By:____/s/Thomas M.
Costales__________                                                         
 Thomas M. Costales      * * * * * * * * * * * * * * * *    *    *    *    * * *
* * * * * * * * * * * * * *      DATED:__May 9, 2008_______________             
  By:____/s/Mariano Costamagna__________                                     
 Fuel Systems Solutions, Inc.                                       Mariano
Costamagna                                       Chief Executive Officer 


K&E 12727842.9

--------------------------------------------------------------------------------



Execution Version






Exhibit A

PLANS




Equity Plans:

279 shares of vested restricted stock as of April 24, 2008

838 shares of unvested restricted stock as of April 24, 2008 (that will
accelerate and vest on the Separation Date)

Deferred Compensation Plan: $22,147.49 Employer Contributions (fully vested as
of the Separation Date) (amount as reflected in Executive’s account as of April
24, 2008 — amount may fluctuate based on value of underlying investments)
$77,286.46 Executive Contributions (amount as reflected in Executive’s account
as of April 24, 2008 — amount may fluctuate based on value of underlying
investments)

401(k) Plan:                  $12,562.52    Employer Contributions (amount as
reflected in Executive's account as of April      24,    2008    —    amount may
fluctuate based on value of underlying investments)  $65,315.46    Executive
Contributions (amount as reflected in Executive's account as of April      24, 
  2008    —    amount may fluctuate based on value of underlying investments) 


K&E 12727842.9

--------------------------------------------------------------------------------